DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	The Election filed May 09, 2022 in response to the Office Action of February 08, 2022 is acknowledged and has been entered.  Applicant's election without traverse of the species tumor lysate and CTLA-4 is acknowledged.  In view of the prior art, PD1 will be rejoined for examination
2.	Claims 79-98 are pending.
3.	 Claim 90 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
4.	Claims 79-89 and 91-98 are currently under consideration as drawn to the elected species.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 79-89 and 91-98 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "poorly immunogenic" in claim 79 is a relative term which render claims 79-89 and 91-98 indefinite.  The term "poorly immunogenic" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification does not teach at what point the binding by the reporter molecule is a high degree of binding or a low degree of binding.
Section 2171 of the M.P.E.P. states

Two separate requirements are set forth in 35 U.S.C. 112(b) and pre-AIA  35 U.S.C. 112, second paragraph, namely that:

(A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and 

(B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant. 

The first requirement is a subjective one because it is dependent on what the inventor or a joint inventor for a patent regards as his or her invention. Note that although pre-AIA  35 U.S.C. 112, second paragraph, uses the phrase "which applicant regards as his invention," pre-AIA  37 CFR 1.41(a) provides that a patent is applied for in the name or names of the actual inventor or inventors. 

The second requirement is an objective one because it is not dependent on the views of applicant or any particular individual, but is evaluated in the context of whether the claim is definite — i.e., whether the scope of the claim is clear to a hypothetical person possessing the ordinary level of skill in the pertinent art.

In the instant case of term "poorly immunogenic", one of skill in the art could find representative examples in the art which have been defined in such terms, however, it is unclear at what point one of skill in the art would be infringing on the claims without limitations as to the metes and bounds of term "poorly immunogenic".

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 79-89 and 91-98 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
New claim 79 recites “an inhibitor of an immune checkpoint protein or ligand thereof”. In the remarks of June 03, 2020 Applicant argues that support for new claim 79 can be found at page 2, paragraph [0006] and [0007]; page 3, paragraphs [0012] and [0013]; page 4, paragraph [0019]; page 7, paragraph [0042]; and page 12, paragraph [0069].
A review of the cited support reveals support for a device of  that comprises an inhibitor of an immune-inhibitory protein; a scaffold composition; a cell recruitment composition; and a bioactive composition, where the bioactive composition is incorporated into or coated onto the scaffold composition, and where the bioactive composition causes modification of cells in or recruited to the device ([0006]), examples of immune inhibitory proteins ([0007]),  types of immune cells ([0012]), a scaffold that comprises open, interconnected macropores and further comprises a deployment signal capable of inducing or promoting migration of cells ([0013]), the device comprises a cancer antigen or a cancer derived antigen ([0019]), the subject comprises a cancer cell, where the cancer cell is poorly immunogenic ([0042]), methods to treat a wide variety of diseases and to develop vaccines against a wide variety of antigens and developing a cancer vaccine ([0069]). Although the cited support teaches an inhibitor of an immune-inhibitory protein, the cited support does not teach or provide support for an inhibitor of a ligand of an inhibitor of an immune checkpoint protein. Thus, an inhibitor of a ligand of an inhibitor of an immune checkpoint protein is new matter.
New claim 82 is drawn to “wherein the inhibitor of an immune checkpoint protein is a protein that inhibits the interaction between the checkpoint protein and ligand thereof”. Applicant argues that support for new claim 82 can be found at page 2, paragraph [0009]; and page 10, paragraph [0010].  
A review of the cited support reveals support for:
[0009] In some cases, the device comprises an inhibitor of CTLA4 and an inhibitor of PD1. For example, the inhibitor comprises a protein, peptide, or nucleic acid, e.g., an antibody or fragment thereof. In some examples, the antibody or fragment thereof binds to CTLA4. Exemplary anti-CTLA4 antibodies or fragments thereof include Ipilimumab, Tremelimumab, or a fragment thereof. In other examples, the inhibitor binds to PD1, and the inhibitor is a protein, e.g., MDX-1106, MK3475, CT-011, AMP-224, or a fragment thereof. In some cases, the inhibitor is a PDL2-immunoglobulin (Ig) fusion protein.[0010] In some embodiments, the inhibitor is a protein, and the inhibitor, e.g., MDX-1105, binds to PDL1.
Although the support teaches several examples of antibody inhibitors, a PDL2-immunoglobulin (Ig) fusion protein, and that the inhibitor may generally comprise a protein, peptide, or nucleic acid,  the cited support does not teach or provide support for the specific genus of an immune checkpoint protein inhibitor that is a protein that inhibits the interaction between the checkpoint protein and ligand thereof.  Thus, an immune checkpoint protein is a protein that inhibits the interaction between the checkpoint protein and ligand thereof is new matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 79-81, 85-89 and 91-98 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/102465 A2 (Mooney et al. 20 August 2009, IDS), “Mooney” in view of Duraiswamy et al. (Cancer Research June 2013 73(12): 3591-3603, IDS), “Duraiswamy”.
It is noted that “a poorly immunogenic cancer” is interpreted as any cancer with a reduction in any immune response. 
	Mooney teaches vaccinating a subject against cancer, comprising administering to a subject, a device comprising a scaffold composition and bioactive composition, said bioactive composition being incorporated into or conjugated onto said scaffold composition, wherein said scaffold composition attracts a dendritic cell, introduces a immunogenic factor into said dendritic cell thereby activating said dendritic cell, and induces said dendritic cell to migrate away from said scaffold composition, thereby conferring upon a subject anti-tumor immunity. In the case of a localized or solid tumor, the device is administered or implanted at or near the tumor site or site from which the tumor was excised or surgically removed.  See ¶ [12].
Mooney teaches a scaffold composition, a recruitment composition, and a deployment composition. The deployment composition that mediates prolonged and continuous egress of primed cells.  See p. 1, ¶ [03]. Mooney teaches a device comprising a scaffold composition and bioactive composition, said bioactive composition being incorporated into or conjugated onto said scaffold composition, wherein said scaffold composition attracts a dendritic cell, introduces an immunogenic factor into said dendritic cell thereby activating said dendritic cell, and induces said dendritic cell to migrate away from said scaffold composition. Alternatively, the bioactive composition incorporated into or coated onto the scaffold composition attracts a dendritic cell, introduces an immunogenic factor into said dendritic cell thereby activating said dendritic cell, and induces said dendritic cell to migrate away from said scaffold composition. In other preferred embodiments, the scaffold composition or bioactive composition separately attract a dendritic cell to the device, introduce an immunogenic factor into the dendritic cell, and induce the dendritic cell to migrate away from the device.  In preferred embodiments, the recruitment composition is GM-CSF.  See p. 2-3, ¶¶ [07]-[08].  
Mooney teaches that the immunogenic factors include toll-like receptor ligands.  See p. 5, ¶ [13]. 
Mooney teaches that the device is used for delivery of vaccines including factors to promote immune responses, including anti-CTLA-4 antibodies.  See pp. 46-48 ¶¶ [146]-[151].  
Mooney teaches that the bioactive composition comprises a cancer antigen   See p. 7-[25] and p. 8-[29]. Mooney teaches that the cancer antigen is in the form of tumor cell lysate. See p. 9-[33].   
Mooney teaches that scaffold compositions include polylactic acid, polyglycolic acid, PLGA polymers, alginates and alginate derivatives, gelatin, and collagen.  Mooney teaches that the polymers comprise macroporous poly-lactide-co-glycolide (PLG). See p.8-¶¶ [28]-[29].	
Mooney teaches that the scaffold comprises macroporous pores   See p.8-¶ [30]. 
Mooney teaches that the scaffold contains a deployment signal to induce egress of altered cells, like activated T cells from the device.  See pp. 9-10 ¶¶ [34]-[35]. 
Mooney teaches simultaneous and sequential administrations of immune stimulators.  See p. 27-¶ [96].
Mooney teaches subcutaneous administration of scaffolds to inhibit tumor growth.  See p. 45-[144].
Mooney teaches T cell mediated killing of tumor cells after vaccination.  See pp. 54-55 ¶¶ [161]. 
 	Mooney teaches using a FLT-3 ligand as a bioactive cytokine.  See p. 42-[136] and p. 48-[151].
Mooney teaches that the devices are used for melanoma cancer vaccines for treatment of melanoma.  See p. 18-[59], p. 19-[62] and paragraph bridging pp. 45-46. 
Mooney teaches that the devices may contain vaccine adjuvants like CpG rich oligonucleotides.  See p. 47-[149]. Mooney teaches that CpG rich oligonucleotides stimulate TLR9 activation.  See p. 11-[39] and p. See p. 18-[60]-[61].
	Mooney teaches as set forth above, but does not specifically teach administering an antibody inhibitor of CTLA4 and/or PD1 prior to administering the device. 
	 
	Duraiswamy teaches that regulatory T cells (Treg)  suppress immune responses and facilitate tumor progression.  See Abstract and Introduction. Duraiswamy teaches that CTLA-4 and PD-1 inhibitory pathway silence the immune system.  Duraiswamy teaches that CTLA-4 and PD-1 are expressed  on activated CD8+ T effector cells  and promote T cell dysfunction. See Abstract and Introduction
	Duraiswamy teaches that bblockade of both PD-1 and CTLA-4 resulted in reversal of CD8+ tumor infiltrating lymphocyte (TIL) dysfunction and led to tumor rejection in two thirds of mice by increasing effector T cell activity and attenuating Treg suppression. See abstract.
	Duraiswamy teaches treating ID8-VEGF (ovarian carcinoma) or CT-26 (colon carcinoma) tumor bearing mice with irradiated ID8-VEGF-GVAX or CT-26-GVAX tumor cells in combination with anti-PD1 and anti-CTLA-4 antibodies to kill tumor cells. See abstract, p. 3592-Tumor experiments and in vivo blockade, p. 3594-Combination therapy promotes CT26 and ID8-VEGF tumor rejection and Figure 3. 
The ID8-VEGF-GVAX cells comprise cell recruitment compositions, GM-CSF and VEGF, and a bioactive composition, the cancer cell.  See p. 3592-Mice and cell lines. The CT-26-GVAX cells comprise cell recruitment compositions, GM-CSF, and a bioactive composition, the cancer cell.  See p. 3592-Mice and cell lines. 
Duraiswamy teaches that the ID8-VEGF-GVAX or CT26-GVAX cells were administered on day 3 and day 10 after the tumor cell inoculation. Duraiswamy teaches that the anti-PD1 and anti-CTLA-4 antibodies were administered intraperitoneally on days 3, 6, and 9 after CT26 tumor cell inoculation or days 10, 13, and 16 following ID8-VEGF inoculation.  See p. 3592-Tumor experiments and in vivo blockade and Fig. 3.   Thus, the anti-PD1 and anti-CTLA-4 antibodies were administered with and after the vaccine administrations.  One of skill in the art would immediately recognize that intraperitoneal administration requires injection. 
Duraiswamy teaches administering 200 g of anti-PD1 antibody and 100 g of anti-CTLA4 antibody. See p. 3592- Tumor experiments and in vivo blockade.  
The ID8-VEGF and CT26 tumors are poorly immunogenic and resistant to cytotoxic T-cells as the tumors could grow in the mice in the presence of CD8+ T cells.  See Figure 1 and 3. 
Duraiswamy teaches PD-1 and CTLA-4 blockade enhances infiltration of CD8+ T cells and reduces Tregs in tumors.  See abstract, p. 3597-3598, Figures 6 and S5. 
	Duraiswamy teaches combining blockade therapy with the GVAX vaccination increased the CD8/Treg ratios markedly resulting in enhanced tumor rejection and synergistic effects.  See p. 3600-both columns and Figure 6. 

It would have been prima facie obvious to one of skill in the art at the time the invention was filed to combine the teachings of Mooney and Duraiswamy and administer anti-CTLA4 and anti-PD1 antibodies in combination, in any order, with the scaffold vaccine device of Mooney because Mooney teaches using anti-CTLA-4 antibodies in the device, Mooney teaches simultaneous and sequential administration of immune stimulators, and Duraiswamy teaches PD-1 and CTLA-4 blockade enhances infiltration of CD8+ T cells, reduces Tregs in tumors, and enhances inhibition of tumor cell growth in combination with GM-CSF expressing cells and  Duraiswamy teaches combining anti-CTLA4 and anti-PD1 blockade therapy with the GVAX vaccination increased the CD8/Treg ratios markedly resulting in enhanced tumor rejection and synergistic effects.  One would have been motivated to treat with the anti-CTLA4 and/or anti-PD1 antibodies prior to, with or after treatments with the scaffold vaccine device to treat cancers, like poorly immunogenic cancer or T-cell or NK-cell resistant cancers, given the advantage of treating with anti-CTLA4 and anti-PD1 antibodies taught by Duraiswamy and given that Mooney teaches that cancer vaccines enhance the presentation of antigens to T cells and NK cells. See p. 46-[146].   One of skill in the art, e.g. a physician, could have readily modified the order addition of the anti-CTLA4 and/or anti-PD1 antibodies and scaffold vaccine device to find the optimal treatment schedule for patients. 

8.	Claim(s) 79-83, 85-89 and 91-98 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/102465 A2 (Mooney et al. 20 August 2009, IDS), “Mooney” in view of Duraiswamy et al. (Cancer Research June 2013 73(12): 3591-3603, IDS), “Duraiswamy”, as applied to claims 79-81, 85-89 and 91-98 above, and further in view of Lipson et al. (Clin. Cancer Res. Nov.  15, 2011, 17(22): 6958-6962), “Lipson” and in view of Wolchok et al. (New Engl. J. Med. July 11, 2013, 369(2): 122-133), “Wolchok” evidenced by Nivolumab - MeSH – NCBI (https://www.ncbi.nlm.nih.gov/mesh/?term=nivolumab, 2010).
Mooney and Duraiswamy teach as set forth above, but do not specifically teach that the CTLA-4 blockade antibodies inhibit the interaction between the checkpoint protein and ligand thereof or antibody of claim 83.
Lipson teaches that ipilimumab is a fully human monoclonal antibody against CTLA-4 that is FDA approved for treatment of metastatic melanoma.  See abstract. 
	Lipson teaches that ipilimumab and other anti-CTLA-4 antibodies bind to CTLA-4 on the cell surface and blocking the interaction between CTLA-4 and its ligands B7.1/B7.2.  See Figure 1. 
	Lipson teaches that ipilimumab plus a peptide vaccine improved overall survival in patients with metastatic melanoma.  See abstract and p. 690-left column.
	Wolchok teaches that treatment of melanoma with ipilimumab and nivolumab provided activity that was distinct from monotherapies with rapid and deep tumor regression in a substantial proportion of patients. See Abstract and p. 128-Clinical Activity. Wolchok teaches that some patients that had not previously responded to ipilimumab did respond to subsequent treatment with nivolumab.  See p. 128-right column- third paragraph.  
	Nivolumab is BMS-936558. See Nivolumab - MeSH – NCBI (https://www.ncbi.nlm.nih.gov/mesh/?term=nivolumab, 2010). 
	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Mooney, Duraiswamy, Lipson and Wolchok use ipilimumab and nivolumab/BMS-936558 in the combined methods of Mooney and Duraiswamy because Lipson teaches that ipilimumab is FDA approved for treatment of metastatic melanoma and that ipilimumab plus a peptide vaccine improved overall survival in patients with metastatic melanoma and Wolchok teaches that treatment of melanoma with ipilimumab and nivolumab provided activity that was distinct from monotherapies with rapid and deep tumor regression in a substantial proportion of patients.  Given the proven activity of ipilimumab and nivolumab/BMS-936558 in treatment of melanoma taught by Lipson and Wolchok, one of skill in the art would have been motivated to treat with ipilimumab and nivolumab/BMS-936558 in combination with the scaffold vaccine device. 

9.	Claim(s) 79-82, 84-89 and 91-98 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/102465 A2 (Mooney et al. 20 August 2009, IDS), “Mooney” in view of Duraiswamy et al. (Cancer Research June 2013 73(12): 3591-3603, IDS), “Duraiswamy”, as applied to claims 79-81, 85-89 and 91-98 above, and further in view of  US 2011/0159023 A1 (Langermann, S. June 30, 2011), “Langermann”
Mooney and Duraiswamy teach as set forth above, but do not specifically teach a PDL2-Ig fusion that inhibits the interaction between the checkpoint protein and ligand thereof. 
Langermann teaches using a PD-L2-Ig fusion protein as a PD-1 antagonist to reduce or overcome lack of sufficient T cell responses, T cell exhaustion, T cell anergy, as well as activation of monocytes, macrophages, dendritic cells and other antigen presenting cells.  See ¶¶ [0016], [061] and [0375]. 
Although Langermann does not explicitly teach that the PD-L2-Ig fusion protein inhibits the interaction between the checkpoint protein and ligand thereof, the PD-L2-Ig fusion protein has the same structure as claimed and thus would have the same function. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Mooney, Duraiswamy and Langermann and use a PD-L2-Ig fusion protein as a PD-1 antagonist in the methods of Mooney and Duraiswamy because Langermann teaches using a PD-L2-Ig fusion protein as a PD-1 antagonist to reduce or overcome lack of sufficient T cell responses, T cell exhaustion, T cell anergy, as well as activation of monocytes, macrophages, dendritic cells and other antigen presenting cells.  Given the immunostimulatory activity of PD-L2-Ig fusion protein one would have been motivated to use it in the in the methods of Mooney and Duraiswamy to enhance the immune response.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 79-82, 85-89, 91, 92, 96, and 98  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,682,400 (Ali et al. June 16, 2020, IDS) in view of Duraiswamy et al. (Cancer Research June 2013 73(12): 3591-3603, IDS), “Duraiswamy”.
The ‘400 claims are drawn to 1. A method of killing a cancer cell in a tumor in a subject in need thereof comprising administering to the subject: a) an inhibitor comprising an antibody, or an antigen binding fragment thereof, against an immune checkpoint protein; and b) a device comprising i) a macroporous scaffold composition comprising open, interconnected pores wherein the scaffold comprises a hydrogel or porous polymer; ii) a cell recruitment composition capable of recruiting an immune cell, wherein the cell recruitment composition is selected from the group consisting of a cytokine, a chemokine, a growth factor, and a combination thereof; and iii) a bioactive composition, wherein the bioactive composition is incorporated into or coated onto the scaffold composition, and wherein the bioactive composition comprises a cancer cell, a cancer antigen, or a cancer derived antigen, wherein the inhibitor is administered prior to and subsequent to the administration of the device, and wherein the method enhances the CD8 T cell:Treg cell ratio in the tumor, thereby killing a cancer cell in the tumor.
2. The method of claim 1, wherein migration of the immune cells to another site in the body is promoted by the open, interconnected macropores and by a deployment signal.
3. The method of claim 2, wherein the other site in the body is a nearby or remote tissue target.
4. The method of claim 1, wherein the inhibitor is also present in or on the device.
5. The method of claim 4, wherein the inhibitor is also coated in or on the scaffold composition.
6. The method of claim 1, wherein the inhibitor is not present in or on the device.
7. The method of claim 6, wherein the inhibitor is not coated in or on the scaffold composition.
8. The method of claim 1, wherein the inhibitor is also administered simultaneously with administration of the device.
9. The method of claim 1, wherein the device is implanted subcutaneously into the subject.
10. The method of claim 1, wherein the inhibitor is administered intravenously, intraperitoneally, subcutaneously, orally, intradermally, by inhalation, transmucosally, or rectally.
11. The method of claim 1, wherein the inhibitor is administered by injection, infusion, or inhalation.
12. The method of claim 1, wherein the inhibitor is administered at a dosage of 0.01-10 mg/kg body weight.
13. The method of claim 1, wherein the inhibitor is administered in an amount of 0.01-30 mg per dose.
14. The method of claim 1, wherein the cancer cell is resistant to cytotoxic T-lymphocyte (CTL)-mediated lysis.
15. The method of claim 1, wherein the cancer cell is resistant to natural killer (NK) cell mediated killing.
16. The method of claim 1, wherein the immune checkpoint protein is selected from the group consisting of a cytotoxic T-lymphocyte-associated antigen 4 (CTLA4), a programmed cell death protein 1 (PD1), a programmed cell death protein 1 ligand (PDL1), a lymphocyte activation gene 3 (LAG3), a B7-H3, a B7-H4, a T cell membrane protein 3 (TIM3), a 2B4 (CD244), a B and T lymphocyte attenuator (BTLA, CD272), an adenosine A2a receptor (A2aR), a killer cell immunoglobulin-like receptor (KIR), a C-type leptin receptor, and any combination thereof.
17. The method of claim 16, wherein the inhibitor is an antibody selected from the group consisting of an Ipilimumab, a Tremelimumab, an MDX-1106, an MK3475, a CT-011, an MGA271, a fragment thereof, and any combination thereof.
18. The method of claim 16, wherein the immune checkpoint protein is a PD-1.
19. The method of claim 16, wherein the immune checkpoint protein is a CTLA-4.
20. The method of claim 1, wherein the cell recruitment composition further comprises an Flt3L or a CCL20.
21. The method of claim 1, wherein the bioactive composition comprises a cancer antigen.
22. The method of claim 21, wherein the cancer antigen comprises a tumor cell lysate.
23. The method of claim 1, wherein the cancer cell is selected from the group consisting of a melanoma cell, a central nervous system (CNS) cancer cell, a CNS germ cell tumor cell, a lung cancer cell, leukemia cell, multiple myeloma cell, a renal cancer cell, a malignant glioma cell, a medulloblatoma cell, a breast cancer cell, an ovarian cancer cell, a prostate cancer cell, a bladder cancer cell, a fibrosarcoma cell, a pancreatic cancer cell, a gastric cancer cell, a head and neck cancer cell, a colorectal cancer cell, and any combination thereof.
24. The method of claim 1, wherein the cancer cell is a melanoma cell.
25. The method of claim 1, wherein the immune cell is a dendritic cell.
26. The method of claim 1, wherein the device further comprises an adjuvant.
The ‘400 claims do not specifically teach treating a poorly immunogenic cancer. 
	Duraiswamy teaches as set forth above.
	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘400 claims and Duraiswamy and treat poorly immunogenic cancers that have dysfunctional CD8+ T effector cells expressing CTLA-4 and PD-1 because Duraiswamy teaches that blockade of both PD-1 and CTLA-4 resulted in reversal of CD8+ tumor infiltrating lymphocyte (TIL) dysfunction and led to tumor rejection.   One would have been motivated to treat poorly immunogenic cancers with the method of the ‘400 claims given the effectiveness of the blockade of both PD-1 and CTLA in treating poorly immunogenic cancers that have dysfunctional CD8+ T effector cells taught by Duraiswamy.

11.	Claim 83 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,682,400 (Ali et al. June 16, 2020, IDS) in view of Duraiswamy et al. (Cancer Research June 2013 73(12): 3591-3603, IDS), “Duraiswamy”, as applied to claims 79-82, 85-89, 91, 92, 96, and 98    above, and further in view of Wolchok et al. (New Engl. J. Med. July 11, 2013, 369(2): 122-133), “Wolchok”.
The ‘400 claims and Duraiswamy teach as set forth above, but do not teach using an antibody of claim 83
	Wolchok teaches as set forth above.
	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘400 claims, Duraiswamy and Wolchok because Wolchok teaches that treatment of melanoma with ipilimumab and nivolumab provided activity that was distinct from monotherapies with rapid and deep tumor regression in a substantial proportion of patients.  Given the proven activity of ipilimumab and nivolumab/BMS-936558 in treatment of melanoma taught by Wolchok, one of skill in the art would have been motivated to treat with ipilimumab and nivolumab/BMS-936558 in combination with the scaffold device. 

12.	Claim 84 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,682,400 (Ali et al. June 16, 2020, IDS) in view of Duraiswamy et al. (Cancer Research June 2013 73(12): 3591-3603, IDS), “Duraiswamy”, as applied to claims 79-82, 85-89, 91, 92, 96, and 98  above, and further in view of US 2011/0159023 A1 (Langermann, S. June 30, 2011), “Langermann”
The ‘400 claims and Duraiswamy teach as set forth above, but do not specifically teach a PDL2-Ig fusion that inhibits the interaction between the checkpoint protein and ligand thereof	Langermann teaches as set forth above.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘400 claims and Duraiswamy and Langermann and use a PD-L2-Ig fusion protein as a PD-1 antagonist in the methods of the ‘400 claims and Duraiswamy because Langermann teaches using a PD-L2-Ig fusion protein as a PD-1 antagonist to reduce or overcome lack of sufficient T cell responses, T cell exhaustion, T cell anergy, as well as activation of monocytes, macrophages, dendritic cells and other antigen presenting cells.  Given the immunostimulatory activity of PD-L2-Ig fusion protein one would have been motivated to use it in the in the methods of Mooney and Duraiswamy to enhance the immune response.  

13.	Claims 93-95 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,682,400 (Ali et al. June 16, 2020, IDS) in view of Duraiswamy et al. (Cancer Research June 2013 73(12): 3591-3603, IDS), “Duraiswamy”, as applied to claims 79-82, 85-89, 91, 92, 96, and 98   above, and further in view of WO 2009/102465 A2 (Mooney et al. 20 August 2009, IDS), “Mooney”.
	The ‘400 claims and Duraiswamy teach as set forth above, but do not teach using a TLR agonist as an agonist.
	Mooney teaches as set forth above.
	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘400 claims, Duraiswamy and Mooney and use that CpG rich oligonucleotides as an adjuvant in the method of the ‘400 claims and  Duraiswamy because the ‘400 claims teach using an adjuvant and Mooney teaches that the devices may contain vaccine adjuvants like CpG rich oligonucleotides and that CpG rich oligonucleotides stimulate TLR9 activation.  One would have been motivated to use CpG rich oligonucleotides to enhance the immune response of the treatment. 

Conclusion
	14.	No claims allowed.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J REDDIG/Primary Examiner, Art Unit 1642